Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 15: The prior art, taken alone or in combination, fails to teach that the flow divider comprises a pair of lateral walls; each lateral wall facing a respective adjustment section side wall, the pair of lateral walls being positioned symmetrically with respect to the central vertical axis of the bore; wherein the flow divider comprises a flow divider exit port channel extending from the adjustment section to the exterior surface of the casting nozzle, the flow divider exit port channel having a diameter of d0, the baffles extend upwardly to the upper end of adjustment section; wherein a relationship between a minimum distance (d) between the baffles, and a minimum distance (d2) between each baffle and the respective casting nozzle side wall interior, is expressed by formula (d)/2 < d2 <2(d)/2; and wherein a relationship among the minimum distance between the baffles (d), a diameter (d0) of the flow divider exit port channel, and a minimum distance between each baffle and the flow divider (dl), is expressed by formula 0.8(d)/2 < ((d1)+(d0)) < 2(d)/2; in combination with other claimed elements as set forth in claim 15.

	The closest prior art is McIntosh et al. (US 2006/0243760 A1, hereinafter McIntosh, cited by applicant) and Morales. McIntosh teaches a casting nozzle (Fig. 3-5) comprising a lower end; an exterior surface; " an elongated bore having a central vertical axis, an upper end and a lower end, at least one entry port disposed at the upper end and at least one exit port disposed at the lower end; wherein the bore comprises: a) an entry section disposed at the upper end of the bore, the entry section having an upper end, a lower end, a length, and a uniform cross-sectional area; b) a contraction section disposed below, and in direct communication with, the entry section; the contraction section having an upper end, a lower end, a length, a cross- sectional area at the upper end being equal to the cross-sectional area of the entry section, and a cross-sectional area that decreases from the upper end to the lower end of the contraction section; c) an expansion section disposed below, and in direct communication with, the contraction section; the expansion section having an upper end, a lower end, a length, a cross-sectional area at the upper end being equal to the cross-sectional area of the lower end of the contraction section and less than the cross-sectional area of the entry section, a cross sectional area that increases from the upper end to the lower end; and a cross- sectional area at the lower end being greater than the cross-sectional area of the entry section; d) an adjustment section disposed below, and in direct communication with, the expansion section; the adjustment section having an upper end, a lower end, a length, a cross-sectional area at the upper end being equal to the cross-sectional area of the of the lower end of the expansion section and greater than the cross-sectional area of the entry 4Applicant Docket No. 1779 US section, a cross-sectional area that decreases from the upper end to the lower end; and a cross-sectional area at the lower end in a range from and including 80% to and including 120% of the cross-sectional area of the entry section, characterized in that the cross- sectional area of the bore at the lower end of the casting nozzle is a sum of (a) a cross- sectional area of each exit port in a plane orthogonal to the central vertical axis and containing the lower end of the casting nozzle, and (b) a projected cross-sectional area, in the plane orthogonal to the central vertical axis, of each exit port not extending to the plane orthogonal to the central vertical axis and containing the lower end of the casting nozzle; wherein the expansion section and the adjustment section of the bore comprise a pair of opposing face walls having interiors and exteriors and a pair of opposing side walls having interiors and exteriors; and wherein the casting nozzle also comprises: " a flow divider disposed within the bore, at the lower end of the casting nozzle, on the central vertical axis of the bore, between the pair of opposing face walls; and " a pair of baffles positioned within the bore, each baffle positioned between the flow divider and a respective side wall, the lower end of each baffle forming a portion of the exterior surface of the casting nozzle, each baffle extending inwardly from at least one face wall, the pair of baffles being positioned symmetrically with respect to the central vertical axis of the bore; wherein the flow divider comprises a pair of lateral walls; each lateral wall facing a respective adjustment section side wall, the pair of lateral walls being positioned symmetrically with respect to the central vertical axis of the bore. Morales teaches a casting nozzle wherein an upward extend of flow divider is less than an upward extent of baffles (Fig. 2).
	However, the combined references fails to teach or suggest that the flow divider comprises a pair of lateral walls; each lateral wall facing a respective adjustment section side wall, the pair of lateral walls being positioned symmetrically with respect to the central vertical axis of the bore; wherein the flow divider comprises a flow divider exit port channel extending from the adjustment section to the exterior surface of the casting nozzle, the flow divider exit port channel having a diameter of d0, the baffles extend upwardly to the upper end of adjustment section; wherein a relationship between a minimum distance (d) between the baffles, and a minimum distance (d2) between each baffle and the respective casting nozzle side wall interior, is expressed by formula (d)/2 < d2 <2(d)/2; and wherein a relationship among the minimum distance between the baffles (d), a diameter (d0) of the flow divider exit port channel, and a minimum distance between each baffle and the flow divider (dl), is expressed by formula 0.8(d)/2 < ((d1)+(d0)) < 2(d)/2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

6/6/2022